Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Praet (DE102014104139A1) in view of Gillert et al. (PG Pub No. US 2007/0115094).

Regarding Claim 1, Praet discloses a locking mechanism (Paragraph 0001; a lock for a door) comprising an indoor mechanical actuation lever, an outdoor mechanical actuation lever (Paragraph 0050, figures 1-5; inner and outer handles connected to 1a, 1c) and a lock clutch (Paragraph 0041, figures 1-5; coupling members 3a, 3c acted upon in clutch), each mechanical actuation lever being configured to switch between a closed configuration and an open configuration (Paragraph 0039-0043, 0050, figures 1-5; open and closed configurations of handle), 
wherein the lock clutch is configured to take at least three positions (Paragraph 0039-0050, figures 1-5; different configurations of couplings): 
a first position where the lock clutch is disengaged from the indoor mechanical actuation lever and outdoor mechanical actuation lever (Paragraph 0048, figures 1-5; non-coupling position, coupling members 1a and 1c are no longer engaged and are unable to be actuated by handle connected to 1a or 1c), 
a second position where the lock clutch is engaged with the indoor mechanical actuation lever and outdoor mechanical actuation lever (Paragraph 0050, figures 1-5; outer nuts 1a, 1c coupled to both inner nuts, the lock can be unlocked by both actuating handles connected to 1a, 1c), 
a third position where the lock clutch is engaged with the indoor mechanical actuation lever and disengaged from the outdoor mechanical actuation lever, the locking mechanism comprising (Paragraph 0048, figures 1-5; coupling member 3a is in coupling position and 3c is in non-coupling position, first outer nut 1a is coupled to the lock, 1c is decoupled from the lock, the lock can be unlocked only by actuating the handle connected to outer nut 1a): 

Praet does not disclose:
a processor configured to send to the lock clutch through a communication link 
an access to a sensor, 
wherein the processor is further configured to send to the lock clutch the switching command according to a determination by the sensor of a presence of a user.
In the same field of locking mechanisms, Gillert et al. discloses a known lock device comprising:
a processor configured to send to the lock clutch through a communication link (Paragraph 0054-0062, figures 1-5; control device compares identification code, initiates engaging of locking bit)  
an access to a sensor (Paragraph 0062; actuator element converts actuating force of person P to electrical energy and supplies it to control device), 
wherein the processor is further configured to send to the lock clutch the switching command according to a determination by the sensor of a presence of a user (Paragraph 0054-0062, figures 1-5; actuator element converts actuating force of person P to electrical energy and supplies it to control device, establishes transponder connection, control device compares identification code, initiates engaging of locking bit).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor and sensor, wherein the processor is configured to send a switching 

Regarding Claim 2, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
configured to cooperate with at least one identification key having an identification code (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code));
each mechanical actuation lever being configured to switch between the closed configuration and the open configuration when moved if the identification code of the at least one identification key is an authorized code of the locking mechanism (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)).

Regarding Claim 3, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 2, 
the processor being configured to read the identification code of the at least one identification key and determine if the identification code is an authorized code of the locking 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor being configured to read the identification code of the at least one identification key and determine if the identification code is an authorized code of the locking mechanism. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the processor and lock only when an authorized person is at the door as disclosed by Gillert et al. (Paragraph 0010-0012).

Regarding Claim 4, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
wherein the sensor is a movement sensor configured to detect an authorized movement of the outdoor mechanical actuation lever, wherein the processor is configured to send to the lock clutch through the communication link the switching command from the first position to the second position and vice versa, or from the third position to the second position if the movement sensor detects an authorized movement of the outdoor mechanical actuation lever (Gillert et al., Paragraph 0057-0062; actuation of outer knob, actuator element converts actuating force of person P to electrical energy and supplies it to control device, establishes transponder connection, control device compares identification code, initiates engaging of locking bit).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a sensor that is a movement sensor configured to detect an authorized movement of the 

Regarding Claim 5, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
wherein the processor is further configured to send to the lock clutch through a communication link a switching command from the second position to the third position, after a predetermined duration of inactivity of the locking mechanism (Gillert et al., Paragraph 0056; after a certain time, the coupling is again released (disengaged) and the control device is returned to a “sleep mode”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor that is further configured to send to the lock clutch through a communication link a switching command from the second position to the third position, after a predetermined duration of inactivity of the locking mechanism. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by returning it to a sleep mode during periods of inactivity at the door as disclosed by Gillert et al. (Paragraph 0010-0012).


Regarding Claim 6, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
wherein the processor is configured to send to the lock clutch through a communication link a switching command from the second or third position to the first position when a presence sensor detects an authorized user to be present in the room and/or a switching command from the first position to the second or third position when a presence sensor detects nobody to be present in the room (Gillert et al., Paragraph 0056; after a certain time, the coupling is again released (disengaged) and the control device is returned to a “sleep mode”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor that is further configured to send to the lock clutch through a communication link a switching command from the first position to the second or third position, after a predetermined duration of inactivity of the locking mechanism. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by returning it to a sleep mode during periods of inactivity at the door as disclosed by Gillert et al. (Paragraph 0010-0012).

Regarding Claim 8, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
further comprising an access to a presence sensor, wherein the processor is further configured to send to the lock clutch switching commands between the second position and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a presence sensor, wherein the processor is further configured to send to the lock clutch switching commands between the second position and the third position according to a determination by the presence sensor of an indoor presence of a user. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by sending lock switching commands only to the side of the door where a presence is sensed as disclosed by Gillert et al. (Paragraph 0010-0012).

Regarding Claim 10, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
wherein the at least one identification key is a remote control and the processor is configured to receive from the remote control a switching command from any one of the three positions to any other one and to send to the lock clutch through a communication link said switching command (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)). 

Regarding Claim 11, the combination of Praet and Gillert et al. discloses a locking system comprising the locking mechanism according to claim 2, 
and the at least one identification key (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)), 
wherein the at least one identification key comprises a transmitter of the identification code (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)).

Regarding Claim 12, the combination of Praet and Gillert et al. discloses the locking system according to claim 11, 
wherein the at least one identification key is a remote control (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)).

Regarding Claim 13, the combination of Praet and Gillert et al. discloses a locking system comprising the locking mechanism according to claim 2, 
wherein the at least one identification key is an electronic key (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock motor by signals received by antenna or via electronic switch controlled by remote control (i.e. key/code)).

Regarding Claim 15, Praet discloses a method for switching a locking mechanism from a position to another one, the locking mechanism comprising an indoor mechanical actuation lever, an outdoor mechanical actuation lever and a lock clutch, the lock clutch being configured to take three positions (Paragraph 0039-0043, 0050, figures 1-5; inner and outer handles connected to 1a, 1c, coupling members 3a, 3c acted upon in clutch, open and closed configurations of handle, different configurations of couplings):  
a first position where the lock clutch is disengaged from the indoor mechanical actuation lever and outdoor mechanical actuation lever (Paragraph 0048, figures 1-5; non-coupling position, coupling members 1a and 1c are no longer engaged and are unable to be actuated by handle connected to 1a or 1c), 
a second position where the lock clutch is engaged with the indoor mechanical actuation lever and outdoor mechanical actuation lever (Paragraph 0050, figures 1-5; outer nuts 1a, 1c coupled to both inner nuts, the lock can be unlocked by both actuating handles connected to 1a, 1c), 
a third position where the lock clutch is engaged with the indoor mechanical actuation lever and disengaged from the outdoor mechanical actuation lever (Paragraph 0048, figures 1-5; coupling member 3a is in coupling position and 3c is in non-coupling position, first outer nut 1a is coupled to the lock, 1c is decoupled from the lock, the lock can be unlocked only by actuating the handle connected to outer nut 1a), 
the locking mechanism being configured to cooperate with at least one identification key having an identification code (Paragraph 0046-0051; electric lock motor configured to be 
the indoor, respectively outdoor, mechanical actuation lever being configured to switch between a closed configuration and an open configuration when moved if the lock clutch is engaged with the indoor, respectively outdoor, mechanical actuation lever and the identification code of the at least one identification key is an authorized code of the locking mechanism, characterized in that the method comprises (Paragraph 0039-0051, figures 1-5; different configurations of couplings, open/closed configurations, electric motor for lock can be actuated by electronic control device for controlling electric motor depending on signals received): 
cooperating the at least one identification key with the locking mechanism (Paragraph 0046, figures 1-5; electric motor for lock can be actuated by electronic control device for controlling electric motor depending on signals received), 
moving the indoor, respectively outdoor, mechanical actuation lever (Paragraph 0039-0051, figures 1-5; different configurations of couplings, open/closed configurations, electric motor for lock can be actuated by electronic control device for controlling electric motor depending on signals received), 
Praet does not disclose:
the locking mechanism comprising: 
a processor configured to send to the lock clutch through a communication link a switching command from any one of the three positions to any other one, 
an access to a sensor, 
wherein the processor is further configured to send to the lock clutch the switching command according to a determination by the sensor of a presence of a user, 

In the same field of locking mechanisms, Gillert et al. discloses a known lock device comprising:
a processor configured to send to the lock clutch through a communication link a switching command from any one of the three positions to any other one (Paragraph 0054-0062, figures 1-5; control device compares identification code, initiates engaging of locking bit), 
an access to a sensor (Paragraph 0062; actuator element converts actuating force of person P to electrical energy and supplies it to control device), 
wherein the processor is further configured to send to the lock clutch the switching command according to a determination by the sensor of a presence of a user (Paragraph 0054-0062, figures 1-5; actuator element converts actuating force of person P to electrical energy and supplies it to control device, establishes transponder connection, control device compares identification code, initiates engaging of locking bit)., 
switching the lock clutch depending on the switching command according to a determination by the sensor of a presence of a user (Paragraph 0054-0062, figures 1-5; actuator element converts actuating force of person P to electrical energy and supplies it to control device, establishes transponder connection, control device compares identification code, initiates engaging of locking bit). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor and sensor, wherein the processor is configured to send a switching command to the lock clutch according to the determination of a presence of a user. Doing so 

Regarding Claim 16, the combination of Praet and Gillert et al. discloses the method of claim 15, 
wherein the cooperating the at least one identification key with the locking mechanism takes place in the vicinity of the locking mechanism (Gillert et al., Paragraph 0054-0062, figures 1-5; actuator element converts actuating force of person P actuating the door handle to electrical energy and supplies it to control device, establishes transponder connection, control device compares identification code, initiates engaging of locking bit). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include wherein cooperating the at least one identification key with the locking mechanism takes place in the vicinity of the locking mechanism. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the lock only when a person is at the door as disclosed by Gillert et al. (Paragraph 0010-0012).


Regarding Claim 17, the combination of Praet and Gillert et al. discloses the method according to claim 15, 

determining by the processor if the identification code is an authorized code of the locking mechanism (Gillert et al., Paragraph 0054-0062, figures 1-5; control device compares identification code, initiates engaging of locking bit). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet to incorporate the teachings of Gillert et al. to include a processor for reading at least one identification key and determining if it is an authorized code of the locking mechanism. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the lock only when an authorized person is at the door as disclosed by Gillert et al. (Paragraph 0010-0012).

Claims 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Praet (DE102014104139A1) in view of Gillert et al. (PG Pub No. US 2007/0115094) and Meganck et al. (PG Pub No. US 2017/0053467).

Regarding Claim 7, the combination of Praet and Gillert et al. discloses the locking mechanism according to claim 1, 
But does not disclose:

In the same field of systems and methods for lock systems, Meganck et al. discloses a known system and method:
wherein the processor is further configured to send to the lock clutch switching commands between the second position and the third position, according to a predetermined schedule (Paragraph 0107; conditions for accessing lock, e.g. user is allowed to access lock at particular time of day).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet and Gillert et al. to incorporate the teachings of Meganck et al. to include a processor further configured to send to the lock clutch switching commands between the second position and the third position, according to a predetermined schedule. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the lock only when an authorized person is anticipated to use door, and minimizing the energy consumption of electromechanical locking devices would be beneficial for the reasons disclosed by Gillert et al. (Paragraph 0010-0012).

Regarding Claim 14, the combination of Praet and Gillert et al. discloses the locking system according to claim 11, 
wherein the at least one identification key is a remote control (Praet, Paragraph 0046-0051; electric lock motor configured to be actuated by electronic control device, control lock 
But does not disclose:
the remote control is a smart phone configured to receive the identification code from an external connection or generate the identification code.
In the same field of systems and methods for lock systems, Meganck et al. discloses a known system and method:
the remote control is a smart phone configured to receive the identification code from an external connection or generate the identification code (Paragraph 0018; lock may be opened or operated by smartphone managed by app to enable control of locks).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet and Gillert et al. to incorporate the teachings of Meganck et al. to include a remote control that is a smart phone configured to receive the identification code from an external connection or generate the identification code. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the lock only when an authorized person with an authorized smart phone is near the door, and minimizing the energy consumption of electromechanical locking devices would be beneficial for the reasons disclosed by Gillert et al. (Paragraph 0010-0012).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Praet (DE102014104139A1) in view of Gillert et al. (PG Pub No. US 2007/0115094), Meganck et al. (PG Pub No. US 2017/0053467) and Chanbonpin (PG Pub No. US 2018/0030759).

Regarding Claim 9, the combination of Praet, Gillert et al. and Meganck et al. discloses the locking mechanism of claim 7,
But does not disclose:
wherein the presence sensor is a camera.
In the same field of electronic locks, Chanbonpin discloses a known electronic lock wherein:
the presence sensor is a camera (Paragraph 0095; cameras may detect and alert to a potential entrant’s presence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Praet, Gillert et al. and Meganck et al. to incorporate the teachings of Chanbonpin to include a presence sensor that is a camera. Doing so would be advantageous because it would minimize the energy consumption of the electromechanical locking device by activating the lock only when an authorized person that is positively identified by camera is present at the door, and minimizing the energy consumption of electromechanical locking devices would be beneficial for the reasons disclosed by Gillert et al. (Paragraph 0010-0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687

/CURTIS A KUNTZ/            SPE AU 2687, Art Unit 2687